Order entered February 5, 2020




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01585-CV

                            ROBIN LOUISE THOMAS, Appellant

                                                V.

  DONALD ALLIE AND JACKIE MCCLINTOCK AS REPRESENTATIVES OF THE
                    ESTATE OF THI PHAM, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-08195

                                            ORDER
       Before the Court is appellant’s February 3, 2020 opposed motion to extend time to file

her jurisdictional letter brief. We GRANT the motion and ORDER the letter brief be filed no

later than March 4, 2020. We caution that failure to comply may result in dismissal of this

appeal without further notice. See TEX. R. APP. P. 42.3(a),(c).




                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE